     Case 1:21-mj-00031-RAL Document 11-1 Filed 03/31/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     )       Docket No. 3:21-MJ-28
                                             )
                                             )
              v.                             )       ELECTRONICALLY FILED
                                             )
                                             )
JEREMY VOROUS,                               )       The Honorable Richard A. Lanzillo
                                             )
              Defendant.                     )


                                  ORDER OF COURT

       AND NOW, this ___ day of ___ 2021, upon consideration of the within Motion to

Continue Preliminary Examination and Identity Hearing, it is hereby ORDERED,

ADJUDGED, and DECREED that Defendant’s motion is GRANTED.

       IT IS FURTHER ORDERED that the extension of time caused by this continuance

(April 1, 2021 through April 16, 2021) be deemed excludable under the Speedy Trial Act

18 U.S.C. § 3161 et seq. Specifically, the Court finds that the ends of justice served by

granting this continuance outweigh the best interest of the public and the defendant to a

speedy trial, 18 U.S.C. § 3161(h)(7)(a), since, for the reasons stated in defendant’s motion,

the failure to grant such a continuance would deny counsel for the defendant reasonable

time necessary for effective preparation, taking into account the exercise of due diligence

18 U.S.C. § 3161(h)(7)(B)(iv).
     Case 1:21-mj-00031-RAL Document 11-1 Filed 03/31/21 Page 2 of 2




      IT IS FURTHER ORDERED that any pretrial motions referred are due on or

before ____________, 2021.




                                        BY THE COURT:



                                        _________________________________

                                        Richard A. Lanzillo
                                        United States Magistrate Judge
